Citation Nr: 0212760	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  95-11 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
back disorder.

2.  Entitlement to service connection for a cyst of the back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to 
January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for a back 
disorder and for a cyst of the back.  The veteran filed a 
timely notice of disagreement and perfected a substantive 
appeal.

In June 1995, the veteran provided oral testimony at a 
personal hearing over which a hearing officer of the RO 
presided, a transcript of which has been associated with the 
claims file.

This matter was previously before the Board in April 1997, 
wherein it was remanded for additional development and 
adjudicative actions.  

In June 2002 the RO most recently affirmed the determinations 
previously entered.  

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A chronic acquired back disorder was not shown in active 
service or for many years thereafter; nor was arthritis of 
the back shown to be manifested to a compensable degree 
during the first post service year.

2.  A cyst of the back was not shown in active service or for 
many years thereafter.


CONCLUSIONS OF LAW

1.  A chronic acquired back disorder was not incurred in or 
aggravated by active service; nor may arthritis be presumed 
to have been incurred during such service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309  (2001).

2.  A cyst of the back  was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303  (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's available service medical records 
shows that the records are unremarkable for evidence of 
complaint, treatment or diagnosis of a back condition or a 
cyst on the back during service and a chronic back disorder  
or cyst on back was not identified at time of discharge from 
active military service.

A Report of Physical Examination of Enlisted Personnel Prior 
To Discharge, Release From Active Duty or Retirement dated in 
February 1947, shows that the upon examination, the veteran 
had no musculoskeletal defects, and that his skin was normal.

Subsequent to service, VA examination reports dated in 
November 1962, September 1964, and January 1974, all are 
negative for any complaints or finding relating to a back 
disability or to the removal of a cyst from the back.

A private medical record dated in October 1980, shows that an 
X-ray of the lumbar spine revealed an impression of an 
unusual appearance of the end plated of L1, otherwise, the 
lumbar spine had normal appearance.

Medical records from the California Department of Social 
Services dated from September 1987 to March 1989, show that 
the veteran had symptoms associated with cervical arthritis.

In June 1995, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  The veteran 
testified that while on active duty he injured his back in a 
fight with another serviceman.  He asserted that they were at 
a recreational activity wherein diluted beer was served.  He 
stated that the other serviceman was considerably larger than 
he, resulting in injuries to his back and ribs requiring 
hospitalization for approximately six weeks.  He stated that 
the incident occurred approximately six months before he 
returned from Okinawa.  He stated that after his 
hospitalization, he returned to full duty performing the same 
duties as prior to the fight.  He was able to perform the 
duties without limitation.

Private medical treatment records dated in June 1997, show 
treatment for cervical radiculopathy.  An MRI revealed 
cervical spondylosis and hypertrophic changes. 

VA outpatient treatment records dated from September 1997 to 
March 2002, show that the veteran had a history of chronic 
low back pain. 

The records are negative for any complaints or finding 
relating to a cyst removal. 


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).

Although not shown in service, service connection may still 
be granted for arthritis when found disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim,  38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (CAVC) 
has also reiterated that, alternatively, either or both of 
the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2001), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology,  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. At 66.




In Voerth v. West 13 Vet. App. 117 (1999), the CAVC held that 
the appellant had not submitted medical evidence providing a 
nexus between an in-service injury and a current disability.  
The CAVC held that where a claimant's personal belief, no 
matter how sincere, was unsupported by medical evidence, the 
personal belief cannot form the basis of a claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. At 120.

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or where a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  


When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 19, 2001) (to be codified 
at 38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claims, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claims he indicated treatment at the VA Medical 
Center, Portland, Oregon; VA Medical Center, Livermore, 
California; VA Medical Center, Long Beach, California; and 
the California Department of Social Services.  The veteran 
had also indicated treatment by GDB, MD; and MJD, MD.

The available treatment records have been obtained from the 
respective facilities and have been associated with the 
veteran's claims folder.  The veteran has also been offered 
comprehensive and contemporaneous VA examinations.

The RO has obtained and associated with the claims file the 
medical treatment and examination reports identified by the 
veteran.

Based on instructions contained in April 1997, Remand of the 
Board, the RO made further attempts to obtain any additional 
existing service medical records, clinical records, morning 
reports, and administrative or investigative reports 
pertaining to the alleged incidents and disabilities of the 
veteran.  
These requests were made using information from the veteran 
provided on NA Form 13055 received August 25, 1997, and the 
initial request included the pertinent pages from the BVA 
Remand detailing the required records.

In a reply from the NPRC dated in November 1997, it was 
indicated that their search for the requested records was 
negative.  They included a copy of their previous response 
dated in November 1994, which was also negative.  However, 
the 1994 reply indicated that the search for records was from 
1956, not 1946.  Therefore, another request was sent to NPRC 
in July 1999, for a search of records for the Naha Okinawa 
8th AF 16th Fighter Squadron for 1946.  In a reply dated in 
October 1999, it was indicated that there were Air Force 
records but no Army records.

An e-mail from the Military Records Specialist at the 
Portland RO was sent to NPRC in June 2001, explaining that 
since the veteran separated form active duty prior to the 
Army Air Corp moving to the newly created Air Force branch, 
his records should have been housed at Army.

Another request was sent to the NPRC for any available 
records.  In an e-mail response from the NPRC dated in June 
2001, it was noted that this was a fire related case, and 
that no service medical records were available.  It was noted 
that a search for morning reports and clinical records had 
been initiated and that a response would be finished as soon 
as information was received.  In the final reply from the 
NPRC dated in January 2002, it was stated that no service 
medical records were available, and that searches for 
clinical records and morning reports were negative.

In a reply from the Long Beach VA Medical Center dated in 
October 1997, it was indicated that they were unable to 
locate any information on the veteran.

As indicated above, numerous efforts to obtain service 
medical records from all potential sources were unsuccessful.  
The requests to NPRC for various types of records were based 
on the information provided by the veteran regarding dates 
and locations.

Since no further information has been provided or additional 
sources of potential records identified, the Board is of the 
opinion that further efforts to obtain records are not 
justified, and there is sufficient medical evidence on file 
to permit a determination of the issues on appeal.  See 
38 U.S.C. § 5103A(d) (West Supp. 2002).

Specific correspondence was also sent to the veteran in June 
2001 and December 2001, advising him to submit additional 
evidence in support of his claim.  It advised him that he 
could submit it himself or sufficiently identify such 
evidence.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  See Quartuccio v. Principi, 01-997 (U.S. 
Vet. App. June 19, 2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claims is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2002)

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claims through issuance 
of rating decisions, a statement and  supplemental statement 
of the case, a Board Remand, and associated correspondence.  
In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claims, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and has done so.  He testified at a 
personal hearing at a before a hearing officer of the RO in 
June 1995.

In June 2002 the RO, in its supplemental statement of the 
case, advised the veteran of the provisions of the VCAA, and 
considered his claims on the basis of this new law.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Back Disorder 

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated thereby.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's service medical records are silent as to a 
history of a back disorder prior to his entrance into 
service.  He is therefore presumed to have been in sound 
condition unless clear and unmistakable evidence exists to 
overcome the presumption.  38 U.S.C.A. § 1111 (West 1991).  

By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable." Vanerson v. West, 12 Vet. App. 254 (1999).

In this case, the veteran's service medical records, to 
include his separation examination, are silent as to a 
disability associated with a back disorder during his period 
of active service.

Subsequent to service, there is no evidence of arthritis of 
the back having become manifested to a compensable degree 
within one year following separation from service.  
Accordingly, entitlement to service connection for arthritis 
of the back on a presumptive basis is not warranted.

Although there is evidence of current low back pain and 
recent cervical spondylosis and hypertrophic changes, no 
health care provider has indicated or even suggested that the 
veteran's current symptoms are the result of or otherwise 
related to his period of active service.  Any statements of 
such by the veteran are contradicted by the evidence of 
record.

Moreover, the veteran's assertions as to his having a current 
back disability that was manifested as a result of his period 
of active service, even if presented as testimony, cannot be 
deemed as competent medical evidence.

As a layperson, he is not qualified to render medical 
opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

As the Board noted earlier in Hickson, supra, the CAVC has 
held that in order to prevail on the issue of service 
connection, there must be in-service incurrence, a current 
disability and a nexus from the current disability to 
service.

As there is no record of such an in-service manifestation of 
back disability and no nexus by a competent authority, the 
can claim cannot prevail.  As noted in the previous 
paragraph, the veteran is not competent to provide such a 
medical opinion.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's current low back pain and cervical spondylosis and 
hypertrophic changes are related to his period of active 
service. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Additionally, there is no evidentiary basis to conclude that 
the veteran has been suffering from chronic low back symptoms 
since service despite any allegations of continuity of 
symptomatology.  As noted above, the CAVC has determined that 
chronicity was not demonstrated when the sole evidentiary 
basis for the asserted continuous symptomatology was the 
testimony of the veteran himself and "no" medical evidence 
indicated continuous symptomatology.  See Voerth and 
McManaway, supra.  As the Board noted earlier, no back 
symptoms were shown in service or for many years thereafter.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a back disorder.  See 
Gilbert, 1 Vet. App. at 53.


Cyst of the Back

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom, 6 Vet. App. at 266; see also Lichtenfels, 1 
Vet. App. at 486.

The veteran's service medical records are silent as to a 
history of a disability manifested by a cyst of the back.  He 
is therefore presumed to have been in sound condition unless 
clear and unmistakable evidence exists to overcome the 
presumption.  38 U.S.C.A. § 1111 (West 1991).  By "clear and 
unmistakable" evidence is meant that which cannot be 
misinterpreted and misunderstood; it is that which is 
"undebateable."  Vanerson, 12 Vet. App. at 254.

In this case, the veteran's service medical records, to 
include his separation examination, are silent as to a 
disability associated with a cyst of the back during his 
period of active service.

Subsequent to service, there is no evidence of treatment for 
symptoms associated with a disability manifested by a cyst of 
the back.  No health care provider has indicated or even 
suggested that the veteran has current disability manifested 
by a cyst of the back that is related to his period of active 
service.

There is no evidence of record that the veteran had a cyst of 
the back during his period of active service, nor is there 
evidence that the veteran has a current disability manifested 
by a cyst of the back that is related to his period of active 
service.  Any statements of such by the veteran are 
contradicted by the evidence of record.

Moreover, the veteran's assertions as to his having a current 
disability manifested by a cyst of the back that was 
manifested as a result of his period of active service, even 
if presented as testimony, cannot be deemed as competent 
medical evidence.  McManaway, supra.

As a layperson, he is not qualified to render medical 
opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. 
App. at 495.

As the Board noted earlier in Hickson, supra, the CAVC has 
held that in order to prevail on the issue of service 
connection, there must be in-service incurrence, a current 
disability and a nexus from the current disability to 
service.

As there is no record of such an in-service manifestation 
which had not been resolved prior to separation, no evidence 
of current disability manifested by a cyst of the back 
established by a competent authority, there can be no nexus.  
As noted in the previous paragraph, the veteran is not 
competent to provide such a medical opinion.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a current disability manifested by a cyst of the 
back that is related to his period of active service.  
Colvin, 1 Vet. App. at 175.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
entitlement to service connection for a cyst of the back.  
See Gilbert, 1 Vet. App. at 53.


ORDER


Entitlement to service connection for a chronic acquired back 
disorder is denied.

Entitlement to service connection for a cyst of the back is 
denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

